Citation Nr: 1524313	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to revoke the forfeiture of the appellant's right to VA benefits.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to June 1946, and he died in May 2005.  The appellant was married to the Veteran at the time of his death, although evidence discovered after his death revealed that the marriage was not valid.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In an April 2007 decision, the Veterans Benefits Administration (VBA) found that the appellant had forfeited her right to VA benefits because she had deliberately presented false or fraudulent statements to VA for the purpose of establishing entitlement to dependency and indemnity compensation (DIC) benefits.  The appellant did not perfect a substantive appeal of that decision, thereby rendering the April 2007 decision final.

2.  The evidence submitted since the April 2007 rating decision is duplicative or cumulative of evidence already considered, or is not relevant to the request for revocation of forfeiture.



CONCLUSION OF LAW

New and material evidence has not been received, and the appellant's claim for revocation of her forfeiture of her right to VA benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Pre-adjudicatory letters issued in March and April 2012 satisfied the duty to notify provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters notified the appellant of the regulations establishing that fraudulent acts constitute a claimant's forfeiture of future VA benefits and the evidence necessary to reopen her claim, namely evidence establishing that she did not intend to defraud VA when asserting that her marriage to the Veteran was valid.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  Moreover, the appellant has not identified any evidence, not of record, relevant to her claim.  Thus, VA's duty to assist has been met.
Factual Background

The Veteran served on active duty from February 1941 to June 1946, as reflected on two War Department Adjutant General's Office (W.D. A.G.O.) Forms 53-55.  He married his first wife in October 1942, and their marriage ended on her death in March 1992.  In July 1997, the Veteran married the appellant, and when reporting this marriage in October 1997, the Veteran indicated that the appellant had no prior marriages.  The Veteran received compensation for his numerous service-connected disabilities at a rate for a veteran with one dependent (the appellant) until his death in May 2005.  

In July 2005, the appellant submitted a DIC application, on which she indicated that prior to her marriage to the Veteran, she had been married once before, and that this marriage had ended in separation.  As this information conflicted with previous reports that the appellant had no prior marriages, the RO asked the appellant to elaborate on the circumstances of her first marriage.  The appellant responded that while she had reported a prior marriage, she was in fact never legally married prior to her 1997 marriage to the Veteran, as her prior relationship was merely one of co-habitation.  In order to obtain further evidence to resolve this discrepancy, the RO conducted a field investigation in December 2005.  The field examiner interviewed the appellant's mother and uncle, both of whom reported that the appellant had a legal marriage prior to her marriage of the Veteran and that they had attended her marriage ceremony.  The appellant's mother further stated that the appellant had three children born into this marriage, but that the appellant had separated from her first husband prior to marrying the Veteran and that her first husband was still living.   

After interviewing the appellant's mother and uncle, the field examiner interviewed the appellant.  The appellant initially denied that she had ever participated in a ceremony to wed her first husband.  However, after the field examiner informed her that he had statements from witnesses who attended her marriage ceremony, the appellant admitted that she had in fact participated in such a ceremony.  However, she stated that the local mayor who officiated this ceremony had not required her to sign a marriage license.  The field examiner noted that it was unusual that the officiant would fail to require her to sign such a document, as this task is usually deemed the officiant's most important duty, but the appellant maintained that such a document did not exist.  

The field examiner noted that record searches for the appellant's first marriage license had been fruitless, but suggested that the appellant had arranged to have the document destroyed.  The appellant nevertheless maintained that as no such document had been located, there was no impediment to the legality of her marriage to the Veteran.  The field examiner further noted that the birth certificate of one of the appellant's children indicated that the appellant was legally married to her first husband, the child's father, at the time of the birth of this child.  In response, the appellant stated that she and the child's father had presented themselves as legally married in order to save their children the embarrassment and stigma of having been born out of wedlock.  

After conducting this field examination, the RO determined that there was probable cause to suggest that the appellant had mischaracterized the legality of her first marriage and therefore knowingly submitted false information to VA in order to obtain monetary benefits to which she was not legally entitled.  Accordingly, the case was referred to the VBA, who issued a decision in April 2007 finding that the appellant had knowingly and intentionally furnished false and fraudulent evidence to obtain VA benefits to which she knew she was not legally entitled and that her fraudulent actions resulted in a lifetime forfeiture of VA benefits.  While the appellant initiated an appeal of this April 2007 VBA decision, she did not submit a timely substantive appeal, thereby rendering the April 2007 decision final.  

In March 2009, the appellant sought to reopen her claim on the basis that her first husband was now deceased, and she submitted a death certificate reflecting his November 2008 death in support of her claim.  In other submitted statements, the appellant continued to assert that her marriage to the Veteran was valid, thereby entitling her to DIC benefits.  

Applicable Laws and Regulations

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a) (West 2014) [formerly 38 U.S.C.A. § 3503(a) (1975)].  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d) (2014). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the United States Court of Appeals for Veterans Claims (Court) noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.

An unappealed decision becomes final by operation of law.  Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 


Analysis

The appellant asserts that she has submitted new and material evidence sufficient to reopen her claim and establish a basis for revocation of her forfeiture of entitlement to VA benefits. 

As set forth above, VBA determined that the Veteran had forfeited her rights to VA benefits in an April 2007 decision.  As the appellant did not submit a timely substantive appeal of this denial, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

Thus, new and material evidence is required to reopen the claim.  However, while the appellant has submitted some new evidence, meaning evidence not previously of record, the newly submitted evidence is not material, as it fails to relate to the reason forfeiture was determined.  

The evidence previously of record established that the appellant had knowingly submitted fraudulent statements to VA in order to obtain benefits to which she was not legally entitled.  Specifically, the appellant mischaracterized the legality of her first marriage, indicating (apparently to the Veteran) that she had no prior marriages, as reflected in an October 1997 declaration of status of dependents, but reporting she had one prior marriage that had ended in separation when completing her DIC application in July 2005.  

Moreover, her efforts to vitiate the legality of her first marriage were evident by her inconsistent and conflicting statements.  Specifically, the appellant initially stated that she had only cohabitated with her first husband and denied that they participated in a legal marriage ceremony; she then stated that while she had participated in such a ceremony officiated by a government official, the official had not required her to sign a marriage license; and she also stated that while she and her first husband had been noted to be the married parents of her children on their birth certificates, she had falsely reported having a legal marriage to the individuals completing the birth certificates in order to save her children the embarrassment of being born to unmarried parents.  Statements from the appellant's mother and uncle also belied her report of never having entered a legal marriage with her first husband.  Based on this evidence, VBA determined that the appellant had submitted a fraudulent claim and therefore forfeited any entitlement to future VA benefits.  

Since the forfeiture determination, the appellant has sought to reopen her claim on the basis that the death of her first husband removed any legal impediment to the validity of her marriage to the Veteran.  In support of her claim, she submitted her first husband's November 2008 death certificate and statements asserting that her marriage to the Veteran was indeed valid.

The statements from the appellant are redundant, as they continue to reflect assertions previously considered by the RO, namely that the appellant did not knowingly submit a fraudulent claim, as her marriage to the Veteran was indeed valid.  As this evidence is cumulative, it cannot serve to reopen the claim.

While the certificate reflecting the November 2008 death of the appellant's first husband is new, it is immaterial to the claim, as the death of the appellant's first husband does not bear on the issue at hand.  Specifically, the November 2008 death of the appellant's first husband does not establish that her legal marriage to him had been dissolved at the time she married the Veteran in July 1997.  Thus, this evidence does not disprove that the appellant submitted a fraudulent claim for VA benefits in 2005 when she asserted that she had never been legally married to her first husband and that there was no bar to the validity of her marriage to the Veteran.  In sum, this submitted evidence is new, but not material, and fails to trigger any further duty to assist; therefore, the evidence cannot serve as a basis for reopening the claim.

Accordingly, the Board finds that the evidence received since the issuance of the April 2007 decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the appellant's claim.  38 U.S.C.A. § 5108.  Because the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been presented, the claim to revoke the forfeiture of the appellant's right to VA benefits is denied.




___________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


